Citation Nr: 0400721	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for PTSD.  

The veteran testified at a Travel Board hearing in 
December 2003, before the undersigned, who will render a 
decision in this claim.  

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran and his representative contend in essence, that 
service connection for PTSD is warranted based upon service 
incurrence.  The veteran asserts that he was on Red Alert in 
the Black Sea when a Russian ship threatened to attack the 
ship because it was in Russian waters.  As he ran to man his 
post, he fell through a hatch, falling on another sailor, 
presumably seriously injuring or killing him.  Since that 
time, the veteran has been traumatized by the incident and 
has been plagued with symptoms of sleeplessness, intrusive 
thoughts, and other symptoms attributed to PTSD.  These 
alleged stressors, and any other stressors involving his 
service in the Black Sea, should be verified.  

Additionally, the veteran testified at his Travel Board 
hearing in December 2003, that he undergoes regular treatment 
for PTSD from VA.  All VA treatment records from March 2002 
to the present should be obtained in connection with the 
instant claim.  

Accordingly, this matter is REMANDED for the following:

1.  Contact the veteran and ask that he 
indicate the names and addresses of all 
private inpatient and outpatient 
treatment facilities, if any, that 
provided treatment for any mental 
disorder.  After obtaining an appropriate 
release of information, contact the 
Western Mental Health, and all other 
private facilities, if any, and obtain 
all of the veteran's psychiatric medical 
records from the 1980's to the present.  

2.  Obtain all of the veteran's inpatient 
and outpatient VA psychiatric treatment 
records, from the VA Tuscaloosa and 
Birmingham Medical Centers, since 2002, 
and associate those records with the 
claims folder.  

3.  Attempt to verify the veteran's 
claimed stressors.  If the record 
contains sufficient information - or if 
such information can be obtained from the 
veteran - the RO should contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The RO should 
indicate that the veteran was on the 
Vesole DD 878, in November and/or 
December 1974, and the ship was under Red 
Alert at that time.  It is important to 
note that the veteran and another sailor, 
name unknown, were injured at that time.  
Ships logs should also be obtained.  If 
the USASCRUR is not contacted, the RO 
should document why contacting USASCRUR 
was found to be unnecessary.

4.  If, and only if, the adjudicator 
determines that an alleged stressful 
event is verified, the veteran should be 
scheduled for a psychiatric examination.  
Any stressors that have been verified 
should be made known to the examiner.  
The psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from PTSD resulting 
from a verified experience occurring 
during active service.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
psychiatrist should also indicate whether 
it is at least as likely as not that the 
veteran has an acquired psychiatric 
disorder other than PTSD related to 
service.  The claims file should be made 
available to the examiner.

5.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

6.  Readjudicate the issue of entitlement 
to service connection for PTSD, to include 
consideration of all additional evidence 
received.   If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




